Exhibit 10.1

January 2, 2008

OMX AB (publ)

Tullvaktsvägen 15

105 78 Stockholm, Sweden

Ladies and Gentlemen:

Reference is made to that certain transaction agreement between you and us,
dated as of May 25, 2007 (as modified by the Supplement (the “Supplement”)
between you and us dated as of September 20, 2007, the “Transaction Agreement”).
This letter is intended to clarify certain matters having to do with the
inter-relationship between the Transaction Agreement and the Nasdaq Dubai
Agreement, and capitalized terms used but not defined herein have the meaning
assigned to them in the Transaction Agreement. Upon consummation of the
transactions contemplated by the Nasdaq Dubai Agreement such that Nasdaq
acquires more than 67% of the Shares and compliance by OMX with clause (e) below
(which clause shall not be contingent upon consummation of the transactions
contemplated by the Nasdaq Dubai Agreement such that Nasdaq acquires more than
67% of the Shares): (a) the provisions of Section 8.1, Section 8.2.3 (with the
reference to “five” changed to “four” and with the last clause beginning with
“such efforts” being deleted), Section 8.2.5 (with the reference to “three”
changed to “two”), Section 8.2.6, Section 8.3.1, Section 8.3.2, Section 10.2,
Section 10.5 (which shall apply from and after the termination of the
Transaction Agreement until termination of the Nasdaq Dubai Agreement) and
Section 18 of the Transaction Agreement shall be deemed to apply as if the Offer
had been consummated, (b) Section 3.1 (other than clause (iii) thereof) and
Section 3.2 (other than clause (ii) thereof and other than with respect to
Nasdaq’s Nominating Committee, which is addressed in Section 8.2.5 above) of the
Supplement shall be deemed to apply notwithstanding termination of the
Transaction Agreement, (c) Nasdaq shall use commercially reasonable efforts to
pursue a secondary listing on the OMX Nordic Exchange, (d) the Board of Nasdaq
OMX Group, including the representatives nominated by OMX, shall be involved in
selecting the individual who will become Chairman after the current Chairman,
(e) within 5 Business Days from the later of (i) the occurrence of a Trigger
Date (as defined in the Nasdaq Dubai Agreement) and (ii) the withdrawal of the
Offer in accordance with the terms of the Nasdaq Dubai Agreement, the OMX Board
shall issue a statement to the effect that holders of the Shares are recommended
to accept the Dubai Offer, and Section 2.3 of the Transaction Agreement shall
apply with respect to the Dubai Offer (with the references to the “OMX Board
Recommendation” being deemed to refer to the above statement, with the
references to “Nasdaq” being deemed to refer to Nasdaq, Borse Dubai Limited or
BD Stockholm AB, and with the references to “Nasdaq” in the definition of
“Nasdaq Material Adverse Change” in Section 2.5 of the Transaction Agreement
being deemed to refer to Nasdaq, Borse Dubai Limited or BD Stockholm AB), and
(f) Section 8.4 of the Transaction Agreement shall be deemed to apply (to the
maximum extent permitted under the relevant terms and conditions of the Options,
the 2006 Plan and the 2007 Plan, respectively) as if the Offer had been
consummated, provided, however, that (i) “SEK 265” shall replace the term “Cash
Consideration” in the third paragraph of Section



--------------------------------------------------------------------------------

8.4), (ii) the following payment amounts are substituted in lieu of the payment
amounts sets forth in Section 8.4 of the Transaction Agreement:

 

Grant Date

  

Consideration Per Share

Under Option

  

Number of Outstanding Options

June 2001

   SEK 90    120,287

July 2002

   SEK 194    60,470

and (iii) the reference to “the maximum number of Invested Shares” in the third
paragraph of Section 8.4 shall be replaced by “two times the maximum number of
Invested Shares”. Where applicable, matters “deemed to apply” as set forth above
shall be deemed to apply mutatis mutandis.

Section 20 (“Governing Law and Disputes”) of the Transaction Agreement shall
apply to this letter.

 

THE NASDAQ STOCK MARKET, INC. By:  

/s/ Edward S. Knight

Name:   Edward S. Knight Title:   Executive Vice President and General Counsel

Acknowledged and Agreed to:

 

OMX AB (publ)

By:  

/s/ Magnus Bocker

Name:   Magnus Bocker Title:   President and Chief Executive Officer